Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 6 July 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 6e. Juillet [1779]
On a eu besoin de moi ici pour répandre la note ci-jointe. La suspension a été accordée, à la priere de la ville d’Amst., qui, quoique la Province, par complaisance pour un grand personnage, n’eût pas accepté la médiation, n’a pas laissé d’intercéder, vendredi 8 jours, pour les villes souffrantes. Vendredi matin ceux de Rotterdam avoient aussi demandé grace a l’hôtel de fce. par une Députation. Mr. l’Ambassadeur n’avoit pas alors reçu encore la note. Il m’a dit qu’on ne s’est abstenu, dans cette note, de faire mention de la médiation & de son effet, que pour ne pas trop mortifier, &c.
Je pars dans un quart-d’heure pour Rotterdam. Je serai demain au soir s.p. à D. [s’il plaît à Dieu] à Anvers, Jeudi à midi Bruxelles, & arrivé à Paris j’obéirai à votre obligeant ordre, en me faisant conduire à Passy.
Je suis avec un très-grand respect, Monsieur, Votre trèshumble & très-dévoué serviteur
D.
Passy à S.E. Mr. Franklin M. Plénipotentiaire des E.U. &c.


La note suivante a été remise le 2e. Juillet par M. le Duc de la Vauguyon à Mr. le Conseiller Pensionaire des Etats d’Hollande, en le réquérant ministeriellement d’en donner une prompte communication à toutes les Régences des Villes de la Province.

Sa Majesté, informée de la Résolution que les Etats de la Province d’Hollande ont prise le 24 de Juin, a chargé Son Ambassadeur auprès des Etats-Généraux, de déclarer qu’Elle suspendoit jusqu’au 1er. Août, en faveur de la Province d’Hollande exclusivement, l’effet des Arrêts de son Conseil du 26 Janvier, du 27 Avril, & du 5 Juin: Qu’en conséquence tous les habitans de la dite Province pourroient jouir, jusqu’à la dite Epoque, des exemptions & avantages accordés exclusivement jusqu’ici à ceux d’Amsterdam & de Harlem, pourvu qu’ils se munissent d’un Certificat du Commissaire de la Marine à Amsterdam, ou de l’Agent de la Marine à Rotterdam: Qu’Elle a fait connoître ses intentions à cet égard à toutes les Amirautés de son Royaume, & qu’aussitôt que les Convois illimités auront été expédiés, Elle se propose de faire remettre aux habitans de la dite Province les sommes qui, en vertu des dits Arrêts, auront été perçues par les Préposés de ses Fermes.
Sa Majesté se persuade, que ce nouveau témoignage de son affection fera de plus en plus connoître l’équité de son systême, qui ne tend qu’à maintenir la prospérité des Etats-Généraux, pourvu qu’ils ne s’écartent pas de l’impartialité absolue qu’ils sont si interessés à observer. Elle ordonne à Son Ambassadeur d’annoncer en même temps que, si à l’époque du 1er. Août les effets de la neutralité de la République ne sont pas assurés par la protection efficace des Convois illimités, conformément aux Loix de l’équité publique & aux stipulations des Traités, les dits Arrêts du 26 Janvier, du 27 Avril, & du 5 Juin recommenceront à être exécutés, sans qu’il soit besoin d’une nouvelle Déclaration de Sa Majesté.

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis
Notation: Dumas. Juillet 6
